Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, Jr., petitions for permission to appeal the bankruptcy court’s order returning a document he filed in a closed bankruptcy case. See Fed. R.App. P. 5. This court may not exercise direct appellate jurisdiction over any bankruptcy court orders absent a certification issued pursuant to 28 U.S.C. § 158(d)(2)(A) (2012). Because no such certification has issued in this matter, we dismiss the petition 'for appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DISMISSED.